DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 18, in combination with other limitations of the claim, the cited prior art fails to teach “a target impedance code generation circuit in the peripheral circuit region, configured to: 2Application No. 17/389,148Customer No. 74,712 Amendment of June 17, 2022Attorney Docket No.: SAM-58177A generate a target impedance pull-up code, based on the first pull-up code, the second pull- up code, and a target impedance value, and generate a target impedance pull-down code, based on the first pull-down code, the second pull-down code, and the target impedance value; a plurality of DQ pins in the peripheral circuit region for transmitting or receiving data from or at the memory device; a plurality of target pull-up drivers in the peripheral circuit region, each respectively connected to a corresponding one of the plurality of DQ pins, and each being configured to form a target pull-up impedance corresponding to the target impedance value, based on the target impedance pull-up code; and a plurality of target pull-down drivers in the peripheral circuit region, each respectively connected to a corresponding one of the plurality of DQ pins, and each being configured to form a target pull-down impedance corresponding to the target impedance value, based on the target impedance pull-down code” structurally and functionally interconnected with other limitations as required by claim 18, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 19-21 are allowed as being dependent on claim 18.
With respect to claim 29, in combination with other limitations of the claim, the cited prior art fails to teach “a multi pull-up driver in the peripheral circuit region, comprising a plurality of pull-up drivers connected in parallel between a driving voltage node and the first node, wherein the4Application No. 17/389,148Customer No. 74,712 Amendment of June 17, 2022Attorney Docket No.: SAM-58177Aplurality of pull-up drivers each have the same configuration; a comparator in the peripheral circuit region, configured to compare a voltage of the first node with a reference voltage and outputs a result of the comparison; and a code generation circuit in the peripheral circuit region, connected to the comparator and configured to generate the pull-down code and provide the pull-down code to the pull-down driver” structurally and functionally interconnected with other limitations as required by claim 29, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 30-43 are allowed as being dependent on claim 29.
Claims 18-21 and 29-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 7:00 am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844